Order, Supreme Court, New York County (Eileen Bransten, J.), entered February 8, 2008, which granted petitioners’ motion to confirm the report of the Special Referee and directed respondent to pay petitioners $154,509.24, unanimously affirmed, without costs.
It is well settled that “where questions of fact are submitted to a referee, it is the function of the referee to determine the issues presented, as well as to resolve conflicting testimony and matters of credibility” (Kardanis v Velis, 90 AD2d 727, 727 [1982]). The record does not demonstrate that the Special Referee exhibited partiality toward petitioners. Nor does it otherwise disclose any ground upon which the Referee’s credibility determinations should be disturbed. The amount awarded is supported by the record. Concur—Mazzarelli, J.E, Nardelli, Buckley, Acosta and DeGrasse, JJ. [See 2008 NY Slip Op 30384(U).]